                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 1 of 7


                                                             DEFENDANT:   JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)                           CASE NUMBER:   0758 3:20CR00066-001                                   Judgment - Page 1




                                    United States District Court
                                                   Western District of Wisconsin

           UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                                                             (for offenses committed on or after November 1, 1987)

                                   V.                                       Case Number:           0758 3:20CR00066-001

              JERMAINE D. STAPLETON                                 Defendant's Attorney:          Nathan Otis

Defendant, Jermaine D. Stapleton, pleaded guilty to Count 1 of the superseding information.

Defendant has been advised of his right to appeal.

ACCORDINGLY, defendant is adjudicated guilty of the following offense(s):
                                                                                                 Date Offense                          Count
Title & Section                         Nature of Offense                                        Concluded                           Number(s)
21 U.S.C. § 841(a)(1)                   Possession with Intent to Distribute 50 Grams or More of February 25, 2020                       1
& (b)(1)(B)                             a Mixture or Substance Containing Methamphetamine, a
                                        Schedule II controlled substance, Class B felony

Defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS FURTHER ORDERED that defendant shall notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, defendant shall notify the court and United
States Attorney of any material change in defendant’s economic circumstances.


   Defendant's Date of Birth:                             1983                                                  November 24, 2020

   Defendant's USM No.:                           11782-090                                               Date of Imposition of Judgment

   Defendant's Residence Address:                                                                                /s/ William Conley


   Defendant's Mailing Address:                   c/o Dane County Jail                                           William M. Conley
                                                  115 West Doty Street                                            District Judge
                                                  Madison, WI 53703


                                                                                                                November 25, 2020

                                                                                                                    Date Signed:
                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 2 of 7


                                                   DEFENDANT:   JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)                 CASE NUMBER:   0758 3:20CR00066-001                            Judgment - Page 2




                                                  IMPRISONMENT
As to Count 1 of the superseding information, it is adjudged that the defendant is committed to the custody of the Bureau of
Prisons for a term of 78 months.

I strongly recommend that the defendant receive both substance abuse and mental health programming, including RDAP,
as well as any appropriate educational and vocational opportunities available, and that he be afforded prerelease placement
in a residential reentry center with dual-diagnosis treatment and work release privileges.

I also recommend the defendant’s placement be at an appropriate institution as close to his mother in Minnesota as possible.

Although the defendant is in primary federal custody, he has pending Minnesota charges in Dakota County District Court
Case No. 19HA-CR-19-958 and Hennepin County District Court Case No. 27-CR-19-12918, as well as pending probation
violation proceedings in Goodhue County District Court Case No. 25-CR-17-2507 and Hennepin County District Court Case
Nos. 27-CR-18-29053 and 27-CR-18-18916. According to the U.S. Supreme Court’s ruling in Setser v. United States, 132
S.Ct. 1463 (2012), I have the discretion to impose a sentence that will run concurrently with or consecutively to any other
sentence. (USSG § 5G1.3, Background Commentary). While I understand that the state judges may ultimately be in a
better position to decide if incremental punishment is appropriate in light of the sentence I imposed today, I do impose this
sentence to run concurrently with any state sentences in the cases identified above in order to give the defendant the best
chance at sobriety, mental health treatment, and rehabilitation following what will be his first lengthy period of incarceration
and lengthy federal supervised release. Of course, as too often happens, state cases pend as detainers for the duration
of a defendant’s federal sentence, and I acknowledge the possibility that any state terms of imprisonment would then run
consecutively by default. Regardless, the defendant’s federal sentence shall begin today.

The U.S. Probation Office is to notify local law enforcement agencies, and the state attorney general, of defendant's release
to the community.




                                                          RETURN
      I have executed this judgment as follows:




      Defendant delivered on                                                         to

at                                                      , with a certified copy of this judgment.



                                                                                    United States Marshal

                                                           By
                                                                                          Deputy Marshal
                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 3 of 7


                                                     DEFENDANT:   JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   0758 3:20CR00066-001                            Judgment - Page 3




                                             SUPERVISED RELEASE
The defendant’s term of imprisonment is to be followed by a 4-year term of supervised release, during which the defendant
will be subject to the statutory mandatory conditions of supervision. In light of the nature of the offense and the defendant’s
personal history, I also adopt condition numbers 1 through 17 as proposed and justified in the presentence report, noting
that neither party has raised any objections to those proposals.

If, when defendant is released from confinement to begin his term of supervised release, either the defendant or the
supervising probation officer believes that any of the conditions imposed today are no longer appropriate, either one may
petition the Court for review.


Defendant is to abide by the statutory mandatory conditions.

                                               Statutory Mandatory Conditions

Defendant shall not commit another federal, state, or local crime. [Note: Any defendant that has been convicted of a
felony offense, or is a prohibited person, shall not possess a firearm, ammunition, or destructive device pursuant to 18
U.S.C. §§ 921 and 922.]

Defendant shall not illegally possess a controlled substance. The defendant is subject to drug testing according to 18
U.S.C. §§ 3563(a)(5) and 3583(d). Mandatory drug testing is not waived because the offense of conviction is a drug crime
and the defendant has a history of drug abuse.

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the U.S. Probation and
Pretrial Services Office as required by Public Law 108-405.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that defendant pay
any such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance
with the Schedule of Payments set forth in the Financial Penalties sheet of this judgment.


Defendant shall comply with the standard and special conditions that have been adopted by this court.

                                             Standard Conditions of Supervision

   1)     Defendant shall not knowingly leave the judicial district in which defendant is being supervised without the
          permission of the Court or probation officer;

   2)     Defendant is to report to the probation office as directed by the Court or probation officer and shall submit a complete
          written report within the first five days of each month, answer inquiries by the probation officer, and follow the
          officer’s instructions. The monthly report and the answer to inquiries shall be truthful in all respects unless a fully
          truthful statement would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case
          defendant has the right to remain silent;

   3)     Defendant shall maintain lawful employment, seek lawful employment, or enroll and participate in a course of study
          or vocational training that will equip defendant for suitable employment, unless excused by the probation officer or
          the Court;

   4)     Defendant shall notify the probation officer within seventy-two hours of any change in residence, employer, or any
          change in job classification;

   5)     Defendant shall not purchase, possess, use, distribute, or administer any narcotic or other controlled substance, or
          any paraphernalia related to such substances, except as prescribed by a physician. Defendant shall not use any
          product containing cannabidiol (CBD) or tetrahydrocannabinol (THC), except as prescribed by a physician.
                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 4 of 7


                                                     DEFENDANT:   JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   0758 3:20CR00066-001                            Judgment - Page 4




   6)     Defendant shall not visit places where defendant knows or has reason to believe controlled substances are illegally
          sold, used, distributed, or administered;

   7)     Defendant shall not meet, communicate, or spend time with any persons defendant knows to be engaged in criminal
          activity or planning to engage in criminal activity;

   8)     Defendant shall permit a probation officer to visit defendant at home, work, or at some other mutually convenient
          location designated by the probation officer at any reasonable time and shall permit confiscation of any contraband
          observed in plain view by the probation officer;

   9)     Defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
          enforcement officer;

  10)     Defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
          without the permission of the Court;

  11)     Defendant shall report to the probation office in the district to which defendant is released within 72 hours of release
          from the custody of the Bureau of Prisons, unless instructed by a U.S. probation officer to report within a different
          time frame; and
  12)     Defendant shall not possess a firearm, ammunition, destructive device, or dangerous weapon.


                                                Special Conditions of Release

13) Provide the supervising U.S. Probation Officer any and all requested financial information, including copies of state and
federal tax returns.

14) Submit person, property, residence, papers, vehicle, or office to a search conducted by a U.S. Probation Officer at a
reasonable time and manner, whenever the probation officer has reasonable suspicion of contraband or of the violation of
a condition of release relating to substance abuse or illegal activities; failure to submit to a search may be a ground for
revocation; defendant shall warn any other residents that the premises defendant is occupying may be subject to searches
pursuant to this condition.

15) Participate in mental health referral, assessment, and treatment as approved by the supervising U.S. Probation Officer
and comply with all rules, regulations, and recommendations of the mental health agency or its representative to the extent
approved by the supervising U.S. Probation Officer. If defendant is eligible for funding from any source to cover the cost of
treatment, defendant is to make reasonable efforts to obtain such funding. Participation in treatment does not require
payment by defendant unless it is clear defendant can afford it.

16) Not participate in any form of gambling, including the purchase of lottery tickets, or patronize any gambling facilities and
shall participate in a gambling addiction program or individual counseling, as approved by the supervising U.S. Probation
Officer.

17) Participate in a substance abuse evaluation and recommended treatment. If defendant is eligible for funding from any
source to cover the cost of treatment, defendant is to make reasonable efforts to obtain such funding. Participation in
treatment does not require payment by defendant unless it is clear defendant can afford it. Defendant shall submit to drug
testing beginning within 15 days of defendant’s release and 60 drug tests annually thereafter. The probation office may
utilize the Administrative Office of the U.S. Courts’ phased collection process.
                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 5 of 7


                                                 DEFENDANT:    JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)               CASE NUMBER:    0758 3:20CR00066-001                         Judgment - Page 5




ACKNOWLEDGMENT OF CONDITIONS

I have read or have had read to me the conditions of supervision set forth in this judgment, and I fully understand them. I
have been provided a copy of them. I understand that upon finding a violation of probation or supervised release, the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



 Defendant                                              Date


 U.S. Probation Officer                                 Date
                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 6 of 7


                                                         DEFENDANT:    JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)                       CASE NUMBER:    0758 3:20CR00066-001                   Judgment - Page 6




                                           CRIMINAL MONETARY PENALTIES
Defendant shall pay the following total financial penalties in accordance with the schedule of payments set forth below.

                               Count         Assessment               Fine                 Restitution

                                    1        $100.00                  $0.00                $0.00

                                   Total     $100.00                  $0.00                $0.00



It is adjudged that the defendant is to pay a $100 criminal assessment penalty to the Clerk of Court for the Western District
of Wisconsin immediately following sentencing. He agreed to pay this assessment at or before sentencing and he is
encouraged to fulfill that agreement to avoid preclusion from programming opportunities in the federal prison system for
nonpayment.

The defendant does not have the means to pay a fine under § 5E1.2(c) without impairing his ability to support himself and
his minor son upon release from custody. Therefore, no fine is imposed.
                     Case: 3:20-cr-00066-wmc Document #: 41 Filed: 11/25/20 Page 7 of 7


                                                  DEFENDANT:   JERMAINE D. STAPLETON
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:20CR00066-001                           Judgment - Page 7




                                       SCHEDULE OF PAYMENTS
Payments shall be applied in the following order:
                                                      (1) assessment;
                                                      (2) restitution;
                                                      (3) fine principal;
                                                      (4) cost of prosecution;
                                                      (5) interest;
                                                      (6) penalties.


The total fine and other monetary penalties shall be due in full immediately unless otherwise stated elsewhere.




Unless the court has expressly ordered otherwise in the special instructions above, if the judgment imposes a period of
imprisonment, payment of monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

In the event of a civil settlement between victim and defendant, defendant must provide evidence of such payments or
settlement to the Court, U.S. Probation office, and U.S. Attorney’s office so that defendant’s account can be credited.
